Case 1:18-cr-00526-AJN Document 235 Filed 11/14/19 Page 1 of 1

[reer a TD soe von masta ‘et mcmanmnng

Law Office of Adalgiza A. Nuifiez;|LLC
24 Commerce Street, Suite 1825
Newark, New Jersey 07102

j
i
i

i

ho. |
Office: 973-936-8519 Email; nunez@adanunezlaw.comyOy 20 2019

 

!
}
4
|
i
a i
Fax: 973-241-5063 Website:: www.adanunezlaw.com 9 | :

November 14, 2019

 

Mr. Montesino's request is hereby granted. The sentencing
FILED ELECTRONICALLY scheduled for November 26, 2019 is adjourned to January 8,
Hon. Alison J. Nathan, U.S.DJ. 2020 at 11 a.m. Pursuant to the Court’s Individual Practices
Thurgood Marshall in Criminal Cases, sentencing submissions from the Defendant
United States Courthouse are due one week prior to sentencing. The Government’s
40 Foley Square submission is due three days prior to sentencing,
New York, New York 10007 SO ORDERED.

 

 

 

RE: Request for Adjournment of Sentencing
United States v. Dorfi Montesino
Docket Number 1:18-ctr-00526

Dear Judge Nathan,

Please accept this letter as a request for adjournment of the sentencing in the above
referenced matter. The sentencing is currently scheduled for November 26, 2019, at 11 a.m.. This is
the second request for adjournment of sentencing. The first request was granted on October 28,
2019.

As noted in our previous request, we are collecting documents for support of our sentencing
submission. Specifically, a psychologist report being prepared by Dr. Rhonda Greenberg. Dr.
Greenberg needs to interview Mr. Montesino one more time prior to completing her report. We
have submitted the request to the Metropolitan Correctional Center for Dr. Greenberg to conduct
her interview and are awaiting a response.

We therefore request an additional thirty-day adjournment to give Dr. Greenberg time to
complete her interview and report. The Government consents to this request. Please feel free to
contact me at the above telephone number or email. Thank you for your consideration of this

request.

a0 q Respectfully submitted,

© fm
Az [Mepis

ADERED| , \!
(- \ \\ Adalgiza A. Nunez, Esq.

DE
HON. ALISON JANATHIAN’ ©
UNITED STATES DISTRICT JUDGE

Soo

 

 
